              Case 2:19-cv-02352-PBT Document 27 Filed 06/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FOX & ROACH LP,                                 :
                                                :
                  Plaintiff,                    :
                                                :          CIVIL ACTION
         v.                                     :
                                                :          NO. 19-2352
GERALD J. BOBEREK, et al.,                      :
                                                :
                  Defendants.                   :

                                           ORDER

          AND NOW, this __9th__ day of June, 2021, upon consideration of Defendants’

         Motion for Summary Judgment with Statement of Stipulated Material Facts (ECF No.

19), Plaintiff’s Response in Opposition with Statement of Stipulated Facts and Cross-Motion for

Summary Judgment (ECF No. 20), and Defendants’ Reply (ECF No. 23), and Plaintiff’s

Response (ECF No. 24) IT IS HEREBY ORDERED AND DECREED that both motions are

DENIED. 1



                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker
                                                           ______________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated June __9th__, 2021.
